CONTACT: John K. Schmidt Chief Operating Officer Chief Financial Officer (563) 589-1994 jschmidt@htlf.com FOR IMMEDIATE RELEASE TUESDAY, JANUARY 29, 2008 HEARTLAND FINANCIAL USA, INC. EXPANDS STOCK REPURCHASEPROGRAM Dubuque, Iowa, January 29, 2008—Heartland Financial USA, Inc. (NASDAQ: HTLF) today announced that its Board of Directors has authorized an expansion of the company’s treasury stock holdings from 250,000 to 500,000 shares effective January 24, 2008. Under the program, Heartland is authorized to repurchase its outstanding common shares from time to time, depending on market conditions, share price and other factors. The repurchases may be made on the open market, in block trades or otherwise and may be suspended or discontinued at any time. “Heartland is continually working to enhance shareholder value,” said Lynn B. Fuller, Heartland’s chairman and chief executive officer. “Our stock repurchase program demonstrates the confidence we have in our company and provides an avenue to effectively manage our capital position.” As of December 31, 2007 Heartland had 16,427,016 common shares outstanding, net of treasury shares of 184,655. About Heartland Financial USA, Inc.: Heartland Financial USA, Inc. is a $3.3 billion diversified financial services company providing banking, mortgage, wealth management, insurance and consumer finance services to individuals and businesses. The Company currently has 59 banking locations in 40 communities in
